—Appeal by the defendant from a judgment of the Supreme Court, Kings County (Egitto, J.), rendered December 8, 1994, convicting him of attempted assault in the first degree (two counts), criminal possession of a weapon in the second degree (two counts), criminal possession of a weapon in the third degree (two counts), and one count of unlawful wearing of a body vest, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
Evidence of crimes committed by the deceased codefendant was properly admitted against the defendant. It was offered as background material to complete a narrative of the incident at issue (see, People v Figueroa, 211 AD2d 811; People v Liberatore, 167 AD2d 425, 426), was intrinsically interwoven with the incident out of which the charges against the defendant arose, and directly related to the crimes charged (see, People v Crandall, 67 NY2d 111, 116).
The defendant’s remaining contentions, including those raised in his supplemental pro se brief, are unpreserved for appellate review or without merit. Rosenblatt, J. P., Miller, Thompson and Friedmann, JJ., concur.